Title: To Alexander Hamilton from Campbell Smith, 13 November 1799
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Philada Nov. 13th. 1799
          
          I have received your letter of the 8th instant and have written to the Secretary  of War a letter of which and of his answer you have copies inclosed—
          With high consideration and respect I have the honor, to subscribe myself your most obedt Servt
          
            Campbell Smith
          
          Honble Major Genl Hamilton
          
            I have receved information though not officially, of the death of Captain Martin, in Georgia—this may possibly give me a Company, in the ordinary course of promotion—
          
        